DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach, inter alia, a motor rotor, comprising: a rotor core and a plurality of magnetic poles provided in the rotor core, wherein the magnetic pole comprises: a first permanent magnet, a second permanent magnet, and a third permanent magnet , the first permanent magnet being arranged at the central position of the corresponding magnetic pole, the second permanent magnet being arranged at two sides of the corresponding first permanent magnet, the third permanent magnet being arranged at one side, away from the first permanent magnet, of the corresponding second permanent magnet, wherein the coercivity of the first permanent magnet is less than the coercivity of the second permanent magnet and the coercivity of the third permanent magnet; the third permanent magnet is arranged on a q axis of a motor; and the size relationship of the first permanent magnet, the second permanent magnet and the third permanent magnet in the cross section of the rotor core meets m/2>H1*Hcjl*L1/(H2*Hcj2*L2+1/2H3*Hcj2*L3)]>m/10, wherein m is a multiple of the motor flux adjustment range; L1 is the length of the first permanent magnet; H1 is the width of the first permanent magnet; Hcj i is the intrinsic coercivity of the first permanent magnet; L2 is the length of the second permanent magnet; H2 is the width of the second permanent magnet; Hcj2 is the intrinsic coercivity of the second permanent magnet; L3 is the length of the third permanent magnet; H3 is the width of the third permanent magnet; and Hcj3 is the intrinsic coercivity of the third permanent magnet.
Claims 2-20 are allowed for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834